 



Exhibit 10.2
MASTERCARD INTERNATIONAL INCORPORATED
SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN
     MasterCard International Incorporated (the “Company”) has adopted the
MasterCard International Incorporated Senior Executive Annual Incentive
Compensation Plan (the “Plan”) to reward senior executives for successfully
achieving performance goals that are in direct support of corporate and business
unit/regional goals.
ARTICLE I
DEFINITIONS
     Section 1.1 “Board” shall mean the Global Board of Directors of the
Company.
     Section 1.2 “Code” shall mean the Internal Revenue Code of 1986, as
amended. Any reference to a section of the Code herein shall be deemed to
include a reference to the regulations promulgated under such section.
     Section 1.3 “Committee” shall mean the Compensation Committee of the Global
Board of Directors of the Company, or such other committee or subcommittee
designated by the Board to administer the Plan.
     Section 1.4 “Disability” shall mean total and permanent disability in
accordance with the Company’s long-term disability plan, as determined by the
Committee.
     Section 1.5 “Executive Officer” shall mean a person who is a member of the
Company’s Policy Committee, or its equivalent.
     Section 1.6 “Participant” shall mean, with respect to any Performance
Period, any Executive Officer selected by the Committee to participate in the
Plan with respect to that Performance Period.
     Section 1.7 “Performance Period” shall mean a period of no less than
90 days for which incentive compensation shall be paid hereunder, as established
by the Committee.
ARTICLE II
BONUS AWARDS
     Section 2.1 Performance Targets.
     (a) The Committee (or subcommittee described in Section 5.1(a) below), will
establish performance targets for each Performance Period. The performance
targets for a Performance Period shall be based upon one or more of the
following objective business criteria: (i) revenue; (ii) earnings (including
earnings before interest, taxes, depreciation and amortization, earnings before
interest and taxes, and earnings before or after taxes); (iii) operating income;
(iv) net income; (v) profit margins; (vi) earnings per share; (vii) return on
assets; (viii) return on equity; (ix) return on invested capital; (x) economic
value-added; (xi) stock price; (xii) gross dollar volume; (xiii) total
shareholder return; (xiv) market share; (xv) book value; (xvi) expense
management; and (xvii) cash flow. The foregoing criteria may relate to the
Company, one or more of its affiliated employers or subsidiaries or one or more
of its divisions, regions or units, or any combination of the foregoing, and may
be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In addition, the performance targets must be calculated without
regard to extraordinary, unusual

 



--------------------------------------------------------------------------------



 



and/or non-recurring items that decrease earnings or other performance targets,
and with regard to such extraordinary, unusual, and/or non-recurring items that
increase earnings or other performance targets.
    (b) The performance targets shall be established by the Committee (or
subcommittee) for a Performance Period (i) while the outcome for that
Performance Period is substantially uncertain and (ii) no more than 90 days or,
if less, the number of days which is equal to 25 percent of the relevant
Performance Period, after the commencement of the Performance Period to which
the performance target relates, or as otherwise permitted pursuant to Section
162(m) of the Code (or any successor section thereto).
     Section 2.2 Bonus Awards.
     (a) The maximum bonus award payable to any Participant with respect to any
calendar year of the Company shall not exceed $6,000,000.
(b) Prior to the payment of a bonus award to any Participant, the Committee (or
subcommittee described in Section 5.1(a) below) shall certify in writing the
level of performance attained for the Performance Period to which such bonus
award relates. The Committee shall have no discretion to increase the amount of
a Participant’s maximum bonus award that would otherwise be payable to the
Participant upon the achievement of specified levels of the performance target
established by the Committee, however, the Committee may exercise negative
discretion to make an award to any Participant for any Performance Period in an
amount that is less than such maximum bonus award.
ARTICLE III
PAYMENT OF BONUS AWARD
     Section 3.1 Form of Payment. Each Participant’s bonus award shall be paid
in cash.
     Section 3.2 Timing of Payment. Unless otherwise elected by the Participant
pursuant to Section 3.3 below, each bonus award shall be paid no later than 2
1/2 months after the end of the Performance Period.
     Section 3.3 Deferral of Payment. Payments of bonus awards under the Plan
are eligible for deferral as allowed under the MasterCard International
Incorporated Deferral Plan.
ARTICLE IV
TRANSFERS, TERMINATIONS AND NEW EXECUTIVE OFFICERS
     Section 4.1 Terminations. A Participant who, whether voluntarily or
involuntarily, is terminated, demoted, transferred or otherwise ceases to be an
Executive Officer (otherwise than by death, disability, termination by the
Company without cause, or termination by the Participant with good reason) at
any time prior to the date a bonus award is paid in respect of a Performance
Period shall not be eligible to receive any bonus award with respect to such
Performance Period. In the event of a Participant’s death during a Performance
Period or prior to the date a bonus award is paid in respect of a Performance
Period, the Participant shall receive the target award payable for the
Performance Period of the Participant’s death. In the event of a Participant’s
termination by reason of disability, termination by the Company without cause,
or termination by the Participant with good reason during the Performance Period
or prior to the date a bonus award is paid in respect of a Performance Period,
the Participant shall receive a partial target award, prorated based on the
portion of the Performance Period that elapsed prior to such termination of
employment.
ARTICLE V
ADMINISTRATION

2



--------------------------------------------------------------------------------



 



     Section 5.1 Administration.
     (a) The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof; it is
expected that, in the event the Committee is not comprised solely of “outside
directors” within the meaning of Section 162(m) of the Code, a subcommittee
comprised solely of at least two individuals who qualify as “outside directors”
within the meaning of Section 162(m) of the Code (or any successor section
thereto) shall establish and administer the performance goals and certify that
the performance goals have been attained; provided, however, that the failure of
the subcommittee to be so constituted shall not impair the validity of any bonus
award granted by such subcommittee.
     (b) It shall be the duty of the Committee to conduct the general
administration of the Plan in accordance with its provisions. The Committee
shall have the power to interpret the Plan, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. The Committee’s
decisions or actions in respect thereof shall be conclusive and binding upon any
and all Participants and their beneficiaries, successors and assigns, and all
other persons.
ARTICLE VI
OTHER PROVISIONS
     Section 6.1 Term. This Plan shall be effective as of January 1, 2005, with
respect to bonus awards granted on or after January 1, 2005.
     Section 6.2 Amendment, Suspension or Termination of the Plan. This Plan
does not constitute a promise to pay and may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee; provided, however, that any such amendment or
modification shall comply with all applicable laws and applicable requirements
for exemption (to the extent necessary) under Section 162(m) of the Code.
     Section 6.3 Approval of Plan by Stockholders. The Plan shall be submitted
for the approval of the Company’s stockholders at the annual meeting of
stockholders to be held in May 2005. In the event that the Plan is not so
approved, no bonus award shall be payable under the Plan, and the Plan shall
terminate and shall be null and void in its entirety.
     Section 6.4 Bonus Awards and Other Plans. Nothing contained in the Plan
shall prohibit the Company from granting awards or authorizing other
compensation to any Executive Officer under any other plan or authority or limit
the authority of the Company to establish other special awards or incentive
compensation plans providing for the payment of incentive compensation to the
Executive Officers.
     Section 6.5 Miscellaneous.
     (a) The Company shall deduct all federal, state and local taxes required by
law to be withheld from any bonus award paid to a Participant hereunder.
     (b) In no event shall the Company be obligated to pay to any Participant a
bonus award for a Performance Period by reason of the Company’s payment of a
bonus award to such Participant in any other Performance Period.
     (c) The rights of Participants under the Plan shall be unfunded and
unsecured. Amounts payable under the Plan are not and will not be transferred
into a trust or otherwise set aside, except as provided in the MasterCard
International Incorporated Deferral Plan, in the event of a deferral thereunder.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of any bonus award
under the Plan.

3



--------------------------------------------------------------------------------



 



     (d) Nothing in this Plan or in any instrument executed pursuant hereto
shall confer upon any person any right to continue in the employment or other
service of the Company, or shall affect the right of the Company to terminate
the employment or other service of any person at any time with or without cause.
     (e) No rights of any Participant to payments of any amounts under the Plan
shall be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of other than by will or by laws of descent and distribution,
and any such purported sale, exchange, transfer, assignment, pledge,
hypothecation or disposition shall be void.
     (f) Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.
     (g) The validity, construction, interpretation and administration of the
Plan and any bonus awards under the Plan and of any determinations or decisions
made thereunder, and the rights of all persons having or claiming to have any
interest herein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of New York (determined without regard to its
conflict of laws provisions).

4